Citation Nr: 0500403	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946 and from February 1949 to August 1974.  He died 
on March [redacted], 1988.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In April 2003, the Board granted a motion filed by the 
appellant to advance the appeal on the Board's docket.

When the case was last before the Board in October 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran died in March 1988 as a result of metastatic 
bladder cancer.

3.  At the time of the veteran's death, service connection 
was in effect for no disability.

4.  The veteran served in Vietnam from July 1966 to July 1967 
and from January 1970 to January 1971; he was exposed to 
herbicides while serving in Vietnam.

5.  The veteran's bladder cancer was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and was not etiologically related to service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in her possession that pertains to the claim.  

The record reflects that through the statement of the case, 
the supplemental statements of the case, a letter dated in 
June 2001 from the RO, and a letter dated in December 2003 
from the Appeals Management Center, the appellant has been 
informed of the evidence and information necessary to 
substantiate her claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  Although VA did not specifically 
inform the appellant that she should submit any pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and that she should either submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the appellant has been afforded a review of the 
claims folder and accompanying medical records by an 
appropriate VA examiner for a medical opinion.  Neither the 
appellant nor her representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the appellant's claim for 
service connection for the cause of the veteran's death on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.  

Factual Background

The veteran had active service in the Army from February 1945 
to November 1946 and from February 1949 to August 1974.  The 
veteran's active service from February 1949 to August 1974 
included a period of service in Vietnam.

The veteran's service medical records, including a March 1973 
separation examination report, are negative for complaints or 
findings related to bladder cancer or any other disorder of 
the bladder.

In November 1987 the veteran filed a claim for service 
connection for residuals of aggressive C cell cancer, post-
operative, with loss of bladder

A March 1980 medical record from the US Air Force Regional 
Hospital at MacDill Air Force Base, Florida, notes that the 
veteran complained of having no control of bladder functions.  
He stated that he had had this problem on and off since about 
1979.  Further medical records from the Air Force Base 
Hospital in August 1980 note that the veteran was seen for 
chronic cystitis.  He was prescribed Bactrim.

A January 10, 1982, medical record from J. Hicks, M.D., 
states that the veteran was diagnosed with carcinoma of the 
bladder.  He underwent three surgeries and was discharged on 
January 26, 1982.  No etiology of the cancer is listed.

Further medical records from Dr. Hicks dated in November 1986 
note that the veteran underwent a resection biopsy of a large 
femoral node.  The postoperative diagnosis was metastatic 
carcinoma to inguinal nodes.  No etiology of the cancer is 
listed.

The veteran died of metastatic bladder cancer in March 1988, 
which was prior to the adjudication of the above-mentioned 
claim that he filed for service connection.  At the time of 
his death, service connection was in effect for no 
disability.

An August 2000 letter from R.C. Gose, M.D., states that the 
veteran's medical records show that in November 1981 he was 
diagnosed with a transitional cell carcinoma grade three, 
invading the lamina propria.  Then in January 1982, a 
pathology report showed poorly differentiated transitional 
cell carcinoma of the urinary bladder.  Dr. Gose further 
stated that transitional cell carcinoma is known as an 
environmentally sensitive carcinoma with identifiable 
environmental carcinogens.  Dr. Gose added, "The possibility 
of influence from Agent Orange cannot be excluded.  This 
should be subject of further evaluation."

A July 2003 report of VA medical opinion states that because 
bladder cancer is not on the list of compensable diseases 
caused by Agent Orange, ". . . it is LESS THAN LIKELY that 
[the veteran's] bladder cancer was etiologically related to 
his Agent Orange exposure."

In January 2004, another VA medical opinion was obtained.  
The report of that opinion states that the examiner reviewed 
the claims file prior to the rendering of the opinion.  The 
report notes that the death certificate shows the cause of 
veteran's death to be metastatic bladder cancer.  The VA 
examiner opined that the veteran's transitional cell 
carcinoma of the bladder is less likely than not related to 
his exposure to Agent Orange.  The examiner further stated 
that transitional cell carcinoma of the bladder is not one of 
the carcinomas that is listed by the VA as one believed to be 
associated with Agent Orange exposure.

In an August 2004 rating decision, the Appeals Management 
Center in Washington, DC, denied service connection for 
aggressive "C" cell cancer, post-operative, with loss of 
bladder and residuals.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Bladder cancer is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of bladder cancer in humans.  See 38 C.F.R. 
§ 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence reflects that the veteran's death was 
solely due to the effects of metastatic bladder cancer.  
There is no medical evidence suggesting the presence of 
bladder cancer in service or until several years thereafter.  
Moreover, there is no medical evidence suggesting that the 
disorder is etiologically related to service with the 
exception of the August 2000 letter from a private physician 
which states that the "possibility of influence from Agent 
Orange cannot be excluded."  The possibility of a connection 
between exposure to Agent Orange and the development of the 
fatal cancer is not sufficient to establish the appellant's 
entitlement to service connection for the cause of the 
veteran's death.  Significantly, the physician did not 
suggest that it is at least as likely as not that the fatal 
cancer was etiologically related to the veteran's exposure to 
Agent Orange.

As noted above, bladder cancer is not one of the diseases 
subject to presumptive service connection on the basis of 
exposure to Agent Orange because the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of bladder cancer in humans.  In addition, the record 
contains a VA medical opinion from January 2004, which is 
based upon a review of the veteran's pertinent medical 
history and states that it is less likely than not that the 
veteran's bladder cancer is etiologically related to exposure 
to Agent Orange in service.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


